Citation Nr: 1754546	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C, also claimed as secondary to a psychiatric disorder.

3. Entitlement to service connection for a respiratory disorder, claimed as asbestosis.

4. Entitlement to service connection for a left wrist disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

In the February 2016 substantive appeal, the Veteran selected to attend a Travel Board hearing.  In November 2016, his hearing request was withdrawn in writing.  38 C.F.R. § 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's currently diagnosed left wrist disability and hypertension were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between these disabilities and his active service.

2. The preponderance of the evidence weighs against a finding that the Veteran has a respiratory disability at this time.


CONCLUSIONS OF LAW

1. A left wrist disability and hypertension were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2. Criteria for service connection for a respiratory disorder are not met.  38 U.S.C. §§ 1110, 5100, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records and VA treatment records.

The Board notes that VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's claimed left wrist disability, hypertension and claimed respiratory disorder.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical examinations or opinions are warranted.  38 U.S.C. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, as addressed in further detail below, the only evidence of a currently diagnosed respiratory disorder, or that any currently diagnosed left wrist disability and hypertension are related to the Veteran's service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence of record.  Although the Veteran believes that he has a currently diagnosed respiratory disorder and a left wrist disability and hypertension that are related to his service, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Moreover, the fact that there is currently no diagnosis of either a respiratory disorder despite the passage of many years after service makes it highly unlikely that any current marginally supported diagnosis could somehow be related to service.  Accordingly, the Board finds that referral for a VA medical examination or opinion as to these claims is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.
This finding does not undermine the Veteran's service to this country.  It is simply a finding based on the current state of the law, which the Board must uphold.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).   When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a left wrist disorder, hypertension and a respiratory disability that are related to his service.  In a November 2012 statement, he contended that he was first diagnosed with hypertension at Ft. Benning in 1969 where he also injured his wrist in jump school.

However, the Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnoses related to a left wrist disability, and a respiratory disorder.

Post-service, VA treatment records are void of any diagnosed respiratory disorder, including asbestosis.  Reports dated in November 2007 indicate a diagnosis of essential hypertension and a refill request for his blood pressure medication.
 
A May 2008 report reflects a complaint of chronic left wrist pain after an injury in the 1990s.  An October 2008 report indicates a complaint of continued long term left wrist pain and an inability to do heavy work since a fall on the left palm many years ago.  The assessment was old S-L dissociation of the left wrist.  A July 2012 report indicates an assessment of wrist arthralgia and stated, "hurt on the job, long time ago, and I have had this pain."  Another July 2012 report indicates no known exposure to tuberculosis and shows that the Veteran denied any history of a cough, shortness of breath, wheezing, or pneumonia.

The Board finds that the claims must be denied.

With regard to the Veteran's claimed respiratory disorder, there is no medical evidence of any diagnosed respiratory disorder either during or since the Veteran's service. In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

To the extent that the Veteran complains of, or has experienced any coughing or shortness of breath, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a respiratory disorder.

In any event, even if a respiratory disorder had been diagnosed, this would not provide a basis to the grant as there is insufficient competent evidence of an etiological relationship between any claimed respiratory disorder and the Veteran's service.

With regard to the Veteran's left wrist disability and hypertension, the STRs are void of any diagnoses of a left wrist disability or hypertension.  The Board therefore finds that a left wrist disability and hypertension are not shown during service.  Moreover, the earliest post-service medical evidence of hypertension and a left wrist disability (old S-L dissociation) are in November 2007 and May 2008, respectively, which is over 35 years after service.  With regard to hypertension, continuity of symptomatology has not been established.  Finally, there is no competent medical evidence to show that the Veteran has a left wrist disability or hypertension that is related to his service.

In this regard, the Board acknowledges that in an October 2017 Brief the Veteran's representative contended that the "AOJ did not discuss the implications of the fact that the November 2007 note was a request for a 'refill' of medications, implying the diagnosis existed prior to that time" as opposed to first being diagnosed in November 2007.  However, even assuming that the Veteran had been diagnosed with hypertension years prior to November 2007, the fact remains that there is simply no evidence of a diagnosis of hypertension during service or even one year after service.  A grant of service connection on a direct or presumptive basis is not warranted and there is no evidence of a continuity of symptomatology of hypertension since service.

The Board has taken the contention that the Veteran has a respiratory disorder and that his claimed left wrist disorder and hypertension were caused by his service, seriously.  Although the Veteran might believe that he has a respiratory disorder and that his left wrist disability and hypertension are etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that he has a currently diagnosed respiratory disorder or any evidence that may serve as a medical nexus between the Veteran's service and his claimed left wrist disability and hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a currently diagnosed respiratory disorder and the etiology of a left wrist disability and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that the Veteran has a respiratory disorder or that any currently diagnosed left wrist disability and hypertension are related to the Veteran's active service.  Accordingly, service connection for a left wrist disability, hypertension, and a respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a respiratory disorder, claimed as asbestosis, is denied.

Service connection for a left wrist disability, is denied.
Service connection for hypertension, is denied.


REMAND

The Veteran contends that he has PTSD that is related to his service.  In an October 2012 stressor statement, the Veteran indicated that one of his stressors involved being one of three African American NCOS assigned to the 82nd MP Company at Fort Bragg, North Carolina.  He said that over the course of his assignment there the other two black SNCOs were found dead and he feared he would be next. See October 2017 Brief.  He also contended that served as an MP with the 503rd MP Company and was assigned duties to chase and hunt active military that were deemed AWOL or in a desertion status.  During that time he was repeatedly shot at by those resisting capture and arrest and feared for his life on a daily basis.  Id.

In a July 2013 memorandum, the RO Joint Services Records Research Coordinator (JSRRC) made a formal finding as to the lack of information required to verify stressors in connection with a PTSD claim.

Since it is unclear whether the Veteran has any psychiatric disorder that is related to his service, the Board finds a VA medical examination and medical opinion should be obtained.  A complete copy of the Veteran's service personnel records should also be obtained.

With regard to his claim for service connection for hepatitis C, the Veteran contends that one of his risk factors during service included an air gun vaccine injection and exposure to bodily fluids while responding to accident and crime scenes as a military police officer.  Alternatively, he contends that his intravenous drug use is secondary to his psychiatric disorder.

With regard to air gun vaccinations, an opinion regarding the etiology of hepatitis C must address risk factors for transmission, including possible in-service exposure through air gun injection of vaccines.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e. ("It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was [or was not] the source of the veteran's hepatitis C."); VA Training Letter 01-02 (Apr. 17, 2001) (setting forth the VA-recognized and medically determined risk factors for hepatitis C ).  Remand is required to obtain an adequate opinion regarding whether the Veteran's hepatitis C was incurred in or is otherwise related to his active service.

While on Remand any additional VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding copies of the Veteran's service personnel records from all periods of the Veteran's military service.

2. Obtain all outstanding VA medical records related to the Veteran's psychiatric disorder and hepatitis C, including those from the Hampton VAMC, dated from November 2014 to the present and hospitalization records dated from February to March 2017.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder, to include PTSD.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.
The examiner should respond to the following:

a) Diagnose any current psychiatric disorder, including PTSD.

b) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder, including PTSD, had its onset in or is etiologically-related to the Veteran's active duty service?  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's separation from active duty.

b) If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence, which includes the October 2017 Brief, October 2012 stressor statement, and the Veteran's lay statements.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  Then, schedule the Veteran for a VA examination which addresses the nature and etiology of  any hepatitis C.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C was caused by or the result of immunizations via air gun injector during active duty service; or was otherwise incurred or as a result of active duty service? 

In addressing this issue, the examiner should comment on the relevance of Fast Letter 04-13 (rescinded after incorporation into VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e.) to the facts of this case.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.
If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


